DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

      PAYSERVICES.COM, INC., d/b/a PAYSERVICES.COM and
                    LIONEL DANENBERG,
                         Appellants,

                                    v.

         OFFICE OF FINANCIAL REGULATION, DIVISION OF
                     CONSUMER FINANCE,
                           Appellee.

                              No. 4D20-165

                          [November 5, 2020]

   Appeal from the State of Florida Department of Financial Regulation,
Division of Consumer Finance; L.T. Case No. 19-2943.

    Jade Alexander Craig of Gordon Rees Scully Mansukhani LLP, Tampa,
for appellants.

  Ashley Moody, Attorney General, Tallahassee, and Timothy L. Newhall,
Senior Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GERBER, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.